UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES M. BREWER, JR.,

                                 Petitioner,
                                                                     21-CV-1468 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
STATE OF NEW YORK,

                                 Respondent.

         Pursuant to the order issued April 30, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice for Petitioner’s failure to submit a completed request to proceed in forma pauperis or

pay the $5.00 filing fee. See 28 U.S.C. §§ 1914, 1915.

         Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                           United States District Judge
